RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                        File Name: 07a0477p.06

                     UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                     X
                                                      -
 PENINSULA ASSET MANAGEMENT (CAYMAN) LTD.;

                             Plaintiffs-Appellants, -
 KAREN CHONGAH HAN; NO JOON PARK,
                                                      -
                                                      -
                                                          No. 07-3028

                                                      ,
          v.                                           >
                                                      -
                                                      -
                            Defendants-Appellees. -
 HANKOOK TIRE CO., LTD.; YANG-RAE CHO,

                                                      -
                                                     N
                      Appeal from the United States District Court
                       for the Northern District of Ohio at Akron.
                   No. 04-01153—David D. Dowd, Jr., District Judge.
                                   Argued: November 28, 2007
                             Decided and Filed: December 13, 2007
                    Before: MARTIN, SILER, and ROGERS, Circuit Judges.
                                       _________________
                                            COUNSEL
ARGUED: Bruce E. Bagelman, LAW OFFICES OF BRUCE E. BAGELMAN, Dallas, Texas, for
Appellants. Jeffry H. Ray, RAY, VALDEZ, McCHRISTIAN & JEANS, El Paso, Texas, for
Appellees. ON BRIEF: Bruce E. Bagelman, LAW OFFICES OF BRUCE E. BAGELMAN,
Dallas, Texas, Tailim Song, TAILIM SONG LAW FIRM, Dallas, Texas, for Appellants. Jeffry H.
Ray, Karen L. Landinger, RAY, VALDEZ, McCHRISTIAN & JEANS, El Paso, Texas, Douglas
N. Godshall, Robert L. Tucker, HANNA, CAMPBELL & POWELL, Akron, Ohio, for Appellees.
                                       _________________
                                           OPINION
                                       _________________
        ROGERS, Circuit Judge. Plaintiffs, including a Grand Cayman Islands corporation, sued
a South Korean corporation and a natural citizen of South Korea on breach of contract and fraud
claims. Plaintiffs brought their suit in the United States District Court for the Northern District of
Ohio on the basis of diversity jurisdiction under 28 U.S.C. § 1332(a)(2). The district court granted
summary judgment in favor of the defendants on all claims, and the plaintiffs appealed to this court.
Because there are alien corporations on both sides of the controversy, this case lacks the complete
diversity required for a federal court to exercise diversity jurisdiction under § 1332(a)(2). See
Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 580 n.2 (1999); Creaciones Con Idea, S.A. de C.V.
v. Mashreqbank PSC, 232 F.3d 79, 82 (2d Cir. 2000); Impuls I.D. Internacional, S.L. v. Psion-


                                                  1
No. 07-3028           Peninsula Asset Mgmt., et al. v. Hankook Tire Co., et al.                  Page 2


Teklogix, Inc., 234 F. Supp. 2d 1267, 1272-74 (S.D. Fla. 2002). Contrary to the defendants’
argument, it makes no difference whether the plaintiff Grand Cayman Islands corporation has its
principal place of business in the United States. It is well established that, under § 1332(a)(2), “even
if a corporation organized under the laws of a foreign nation maintains its principal place of business
in a State, and is considered a citizen of that State, diversity is nonetheless defeated if another alien
party is present on the other side of the litigation.” Creaciones Con Idea, 232 F.3d at 82 (quoting
Int’l Shipping Co., S.A. v. Hydra Offshore, Inc., 875 F.2d 388, 391 (2d Cir. 1989)). The jurisdiction
in this case cannot, moreover, be predicated on § 1332(a)(3) even though that section has been
interpreted as not requiring complete diversity. See, e.g., Dresser Indus., Inc. v. Underwriters at
Lloyd’s of London, 106 F.3d 494, 498-99 (3d Cir. 1997). That section is inapplicable here because
there is not a United States citizen on each side of the dispute. Therefore, the only applicable section
is § 1332(a)(2), which requires complete diversity. Because complete diversity is lacking in this
case, we reverse the judgment of the district court and remand the case for consideration of the need
to dismiss for lack of subject matter jurisdiction.